Citation Nr: 1615569	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected residuals of a right ankle sprain. 

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected residuals of a right ankle sprain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Board reopened and remanded the claims for entitlement to service connection for headaches and GERD.  The Board also remanded the issue of entitlement to service connection for a right hip disorder.  These issues have been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for a right hip disorder and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's headaches were incurred in service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. 	 §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board finds that the Veteran is entitled to service connection for headaches because the credible evidence of record shows that her recurrent headaches had their onset in or were otherwise incurred during her active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). As an initial matter, the Board notes that on her January 1987 enlistment report of medical examination, the examiner noted "questionable history of so called migraine headaches"; however, a recorded "history of" a disorder, in and of itself, is not sufficient to constitute a "noting" under 38 C.F.R. § 3.304(b).  In a May 1987 service treatment record (STR) entry note, the examiner noted that the Veteran had migraines and indicated "no history of migraines."  Thus the presumption of soundness applies. 38 U.S.C.A. 	 § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran has been diagnosed with tension headaches, severe headaches and mixed vascular headaches.  See January 1988 STR entry note; March 1988 STR entry note; September 1989 STR entry note; see also September 2001, May 2009 and December 2014 VA examinations.  She provided credible, competent statements that these recurrent headaches began during her active service, while she was stationed at Charleston Air Force Base, and have continued since discharge from service.  See July 2007 statement in support of claim; October 2007 buddy statements; see also September 2001, May 2009 and December 2014 VA examinations.  She further reported that the same symptoms that she experienced after service, and upon which her diagnoses of tension, sever and mixed vascular headaches were based, were the same symptoms that she experienced during service.  See September 2001, May 2009 and December 2014 VA examinations.  The Veteran is competent to provide lay statements as to the symptoms she observed, her later diagnoses of tension headaches and mixed vascular headaches based on those symptoms, and thus the etiology of her current headache disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the December 2014 VA examiner opined that the Veteran's current headaches were not etiologically related to service because she does not have a diagnosis of migraines or other headache disorder until 2001.  However, the examiner does not appear to consider Veteran's statements that she has experienced headaches since discharge. It also appears that the examiner did not consider the statements from her ex-husband and husband, which indicate that the Veteran experienced the same headache symptoms during and after discharge from service.  Therefore, based on the competent and credible lay testimony of the Veteran and the competent evidence of a current headache disability, the Board finds that her current headache disorder had its onset in service, and thus service connection for this disability is warranted.


ORDER

Service connection for headaches is granted.


REMAND

With respect to the remaining issues on appeal, remand is required to obtain a VA medical addendum opinion because the December 2014 VA medical opinion is inadequate, as the examiner only addressed causation and failed to address aggravation.  See 38 C.F.R. § 3.310 (secondary service connection may be established for a disability which was proximately caused by or proximately aggravated by a service-connected disability).  Accordingly, on remand, the RO must obtain another etiological opinion with respect to whether a right hip disorder and GERD were caused or aggravated by the Veteran's service-connected right ankle disability.

Upon remand, the AOJ should also obtain updated VA treatment records.  See 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for an examination regarding her right hip disability and GERD with an examiner other than the examiner who provided the December 2014 medical opinion.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether the Veteran's right hip disability and GERD were caused by her service-connected right ankle disability.

The examiner must also provide an opinion as to whether the Veteran's right hip disability and GERD were aggravated or chronic worsening beyond their natural progression.

The examiner is requested to address each opinion separately and to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.

4. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record. If either benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


